—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered June 17, 1992, convicting her of assault in the second degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that improper summation comments by the prosecutor and a deficient "interested witness” charge *607by the court warrant reversal of his conviction. However, upon our review of the record, we do not find reversible summation error (see, People v Galloway, 54 NY2d 396, 401) and we conclude that the court’s charge concerning weighing the credibility of witnesses, when read as a whole, was adequate on this record. Moreover, the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Rosenblatt, J. P., Miller, Ritter and Friedmann, JJ., concur.